United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 02-2226
                                   ___________

Heidi Frison,                              *
                                           *
              Plaintiff - Appellant,       *
                                           *
Erica Frison,                              *
                                           *
              Plaintiff,                   *
                                           * Appeal from the United States
       v.                                  * District Court for the District
                                           * of Minnesota.
Daniel J. Zebro, sued as Officer Daniel *
J. Zebro; Sgt. Peck; Officer Scagle;       *
Officer S. Bystrom; Officer Merrill;       *
                                           *
              Defendants - Appellees,      *
                                           *
Jane Doe, (whose true name is              *
unknown); John Smith; Jim Jones,           *
(whose true name is unknown), all          *
in their personal and official capacities; *
                                           *
              Defendants,                  *
                                           *
City of St. Paul, Minnesota,               *
                                           *
              Defendant-Appellee,          *
                                           *
Todd Feroni, Officer,                      *
                                           *
              Defendant - Appellee.        *
                                           *
                                   __________

                          Submitted: February 12, 2003
                              Filed: August 21, 2003
                                 ___________

Before WOLLMAN, HEANEY, and MELLOY, Circuit Judges.
                         ___________
MELLOY, Circuit Judge.

       Heidi Frison appeals the district court’s1 adverse grant of summary judgment
in this civil rights action arising out of a police investigation into alleged crack
cocaine distribution out of Frison’s home. We affirm.


                                         I.


      In the spring of 2000, the St. Paul Police FORCE2 unit received a complaint
from a St. Paul resident concerning criminal activity occurring at 1069 Greenbrier,
the house next door.3 According to the complainant, drug sales were conducted at
1069 Greenbrier at all hours of the day. The complainant told police that she had
seen bags of drugs and heard drug dealing conversations, and that she had made
similar complaints to police in the past about the criminal activity next door.

      1
         The Honorable Paul A. Magnuson, United States District Judge for the
District of Minnesota.
      2
     The FORCE acronym stands for “Focusing Our Resources on Community
Empowerment.”
      3
       During discovery, the defendants produced a computer-generated printout
documenting phone calls and/or police visits to 1069 Greenbrier. Between September
1, 1999, and June 5, 2000, the police received over 85 calls about or from 1069
Greenbrier.

                                        -2-
      Following a three month investigation into the allegations, including
surveillance and a controlled drug purchase, Officer Daniel Zebro of the St. Paul
Police FORCE applied for, and received, a search warrant for 1069 Greenbrier. The
warrant was scheduled to be executed on the evening of June 6, 2000. Prior to
execution of the warrant, Officer Zebro and FORCE unit member Todd Ferroni
scouted the area around the house. Officer Zebro intended to set up reconnaissance
from the complainant’s home, located next door to 1069 Greenbrier. While at the
complainant’s door, the officers encountered Heidi Frison sitting outside of 1069
Greenbrier. She asked the two officers, who were not in police uniform, who they
were. The officers told her that they were census workers. Frison then told the
“census workers” that she lived at 1069 Greenbrier with her children.


      Later that evening, fifteen members of the FORCE unit, dressed in riot gear,
executed the search warrant at 1069 Greenbrier. Frison’s daughter and grandchild
were on the premises at the time. Also present were Jessie Banks and Richard
Rhiems, who were living in the attic at 1069 Greenbrier. Frison was detained as she
approached the house, and then handcuffed and seated in the living room with her
daughter.


        During the search, officers recovered a substance that they suspected was crack
cocaine. They also found U.S. mail addressed to Heidi Frison, seven cell phones,
plastic baggies near the suspected crack cocaine, and $653 in cash. Based on the
initial findings of the search, Heidi Frison was arrested for operating a disorderly
house in violation of Minnesota Statute § 609.33,4 despite her assertion at that time

      4
       Under this statute, the operation of a disorderly house is a gross misdemeanor.
A disorderly house is defined as a place in which the violation of controlled
substances laws are habitual. Minn. Stat. § 609.33, subd. 1(4). Evidence of unlawful
possession of a controlled substance is prima facie evidence of the existence of a
disorderly house. Id., subd. 4.

                                         -3-
that she did not live in the house. Subsequent testing proved that the substance was
not crack cocaine and the charges against Frison were dropped.


       Due to the condition of 1069 Greenbrier at the time of the execution of the
search warrant, Sergeant John Peck notified the St. Paul housing inspector. The
inspector evaluated the home and cited twenty-six violations, including the fact that
there was no running water on the premises. As a result, the property was condemned
and the inspector issued an order for the occupants to immediately vacate the house.
Heidi Frison arranged with police to remove personal items from the home after the
condemnation. She placed those items in storage, but failed to pay the storage fees
and the items were seized by the storage company.


        Frison brought suit against the City and numerous individual officers involved
in the investigation of 1069 Greenbrier and the execution of the search warrant at that
address. The defendants were granted summary judgment on all counts. Frison
appeals the district court's ruling, asserting the following: (1) that the district court
erred in concluding that Frison does not have a cause of action under § 1983 based
on the officers' impersonation of United States census workers in violation of a
federal criminal statute, 18 U.S.C. § 912; (2) that the district court erred in concluding
that Frison has not demonstrated a triable Fourth Amendment violation for arrest
without probable cause; and (3) that the district court erred in concluding that Frison
had not demonstrated a triable Fourth Amendment violation based on the police
officers’ conduct during and after execution of the search warrant.5




      5
        Frison has appealed only these three aspects of the district court’s ruling. Her
various other constitutional and tort claims against the City and individual officers
are thus forfeited.

                                           -4-
                                         II.


       “We review a district court’s grant of summary judgment de novo, giving the
nonmoving party the most favorable reading of the record.” Cooksey v. Boyer, 289
F.3d 513, 515 (8th Cir. 2002); Gentry v. Georgia-Pacific Corp., 250 F.3d 646, 649
(8th Cir. 2001). "Summary judgment 'is appropriate where one party has failed to
present evidence sufficient to create a jury question as to an essential element of its
claim.'" Id. at 649-50 (quoting Whitley v. Peer Review Sys., Inc., 221 F.3d 1053,
1055 (8th Cir. 2000)).


      “In order to survive a motion for summary judgment under § 1983, the plaintiff
must raise a genuine issue of material fact as to whether (1) the defendants acted
under color of state law, and (2) the alleged wrongful conduct deprived the plaintiff
of a constitutionally protected federal right.” Cooksey, 289 F.3d at 515 (citations
omitted). Here, it is undisputed that the police acted under color of state law. At
issue is whether the district court erred in concluding that Frison cannot show
deprivation of a constitutionally protected federal right.


A.    Fourth Amendment claims:
       We agree with the district court’s conclusion that the defendants were entitled
to summary judgment on Frison’s § 1983 claims based on alleged Fourth Amendment
violations. As to Frison’s claim that the police arrested her without probable cause,
we find more than sufficient evidence to support the arrest. See United States v.
Hartje, 251 F.3d 771, 775 (8th Cir. 2001) (“Probable cause to conduct a warrantless
arrest exists when at the moment of arrest police have knowledge of facts and
circumstances grounded in reasonably trustworthy information sufficient to warrant
a belief by a prudent person that an offense has been or is being committed by the
person to be arrested.”). At the time of the arrest, police were executing a valid

                                         -5-
search warrant at 1069 Greenbrier for suspicion of drug trafficking operations. Police
found what they suspected was crack cocaine and other indicia of drug distribution
in the home. They also found mail addressed to Heidi Frison at the 1069 Greenbrier
address. Frison’s child and grand child were on the premises when the search was
initiated and Frison was detained approaching the residence. Although Frison at
some point disavowed actually living at the house, the facts and circumstances
available to police officers at the time were more than sufficient to lead a prudent
person to believe that 1069 Greenbrier was a “disorderly house” within the meaning
of Minnesota Statute § 609.33, and that Frison was responsible for the disorderly
house.


       We also agree that Frison cannot show a Fourth Amendment violation based
on the officers’ conduct during and after the search. Frison asserts that police officers
trashed her home in executing the search warrant and then arranged for the house to
be condemned by the City housing inspector based on the uninhabitable conditions
that the police created. We find nothing in the record to support Frison’s allegation
that the inspector’s involvement in this case was improper or out of the ordinary. The
inspector cited twenty-six principal violations in his condemnation report, including
a lack of running water, unsanitary conditions in the toilets and sinks, an insect
infestation, evidence of a rodent infestation, and hazardous electrical wiring. Frison
admitted that there was no running water at the house and conceded that the attic
tenants may have been using the toilets and sinks. Frison asserts that the house was
clean prior to the search and that any mess was caused by officers dumping the
contents of drawers and cabinets in the process of conducting their search. Frison’s
allegations do not negate the valid basis for the City housing inspector’s decision to
condemn the house. The district court properly granted summary judgment to the
defendants on this claim.




                                          -6-
B.    Violation of 18 U.S.C. § 912
       Frison’s final claim of error involves the district court’s conclusion that Frison
cannot base a 42 U.S.C. § 1983 action on the police officers’ violation of 18 U.S.C.
§ 912. Section 912 provides that “[w]hoever falsely assumes or pretends to be an
officer or employee acting under the authority of the United States or any department,
agency or office thereof, and acts as such, . . . shall be fined under this title or
imprisoned not more than three years, or both.” 18 U.S.C. § 912. There is no dispute
that, prior to the execution of the search warrant, two police officers falsely told
Frison that they were United States census workers, and that Frison told them she and
her children lived at 1069 Greenbrier.


       Frison’s claim appears to be that the police used her admission, obtained by
violating 18 U.S.C. § 912, to establish that she was the proper party to arrest for the
disorderly house charge. Frison asserts that, contrary to her statement to the census
workers, she was not living at 1069 Greenbrier at the time of the raid, but rather was
living nearby with friends. She further asserts that she and her children moved out
of 1069 Greenbrier when the water was shut off in mid-May. And, while she was
hoping to eventually purchase the house, at the time of the raid it was owned and
occupied by people unrelated to her. Frison contends that absent the fraudulently
obtained statement that she lived in the house, the officers would not have arrested
her in conjunction with the disorderly house charge.


       We have already held that the officers had probable cause to arrest Frison based
on their findings while executing the search warrant. Although Frison states she did
not live at 1069 Greenbrier on the date of the search, she concedes that she kept many
belongings there and still received mail there. At the time of the raid, one of Frison’s
children and her grandchild were on the premises, and Frison was detained as she
approached the house. Because there was ample evidence at the residence to connect
Frison to the house, and to support the officers’ belief that she was the appropriate

                                          -7-
party to arrest for the disorderly house charge, we doubt Frison could show that any
claimed damages were caused by the officers’ violation of 18 U.S.C. § 912.
However, we need not decide whether this factual dispute rises to the level of a
genuine issue because, after careful consideration, we agree with the district court
that the police officers’ admitted violation of 18 U.S.C. § 912 will not support a civil
rights claim under 42 U.S.C. § 1983.


       Violation of a federal statute does not automatically give rise to a civil rights
claim under § 1983. This is because “[i]n order to seek redress through § 1983, . . .
a plaintiff must assert the violation of a federal right, not merely a violation of federal
law.” Blessing v. Freestone, 520 U.S. 329, 340 (1997) (emphasis in original); see
also Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002) (“[I]t is rights, not the broader
or vaguer ‘benefits’ or ‘interests,’ that may be enforced under the authority of [§
1983].”) (emphasis in original). Section 1983 provides a method of redress only for
those federal statutes which “create enforceable rights, privileges, or immunities
within the meaning of § 1983.” Wright v. City of Roanoke Redevelopment & Hous.
Auth., 479 U.S. 418, 423 (1987). The plaintiff bears the burden to demonstrate that
the statute at issue confers a federal right on the plaintiff. Arkansas Med. Soc’y, Inc.
v. Reynolds, 6 F.3d 519, 523 (8th Cir. 1993). The Supreme Court recently clarified
that nothing short of an “unambiguously conferred right” will support a cause of
action brought under § 1983. Gonzaga Univ., 536 U.S. at 283.


       The touchstone for determining whether a statute confers a private right of
action is congressional intent. Thompson v. Thompson, 484 U.S. 174, 179 (1988).
“‘[U]nless this congressional intent can be inferred from the language of the statute,
the statutory structure, or some other source, the essential predicate for implication
of a private remedy simply does not exist.’” Id. (quoting Northwest Airlines, Inc. v.
Transport Workers, 451 U.S. 77, 94 (1981)); see also Gonzaga Univ., 536 U.S. at 286
(“[W]here the text and structure of a statute provide no indication that Congress

                                           -8-
intends to create new individual rights, there is no basis for a private suit, whether
under § 1983 or under an implied right of action.”). There is nothing in the language
of 18 U.S.C. § 912 to suggest that Congress intended to create a private right of
action or a private remedy for a violation of its proscription against impersonating a
United States officer. To the contrary, the statutory language establishes that
Congress intended the statute to be enforced through the imposition of criminal
penalties. See id. at 287 (finding no private right of action where statute at issue
lacked “the sort of ‘rights-creating’ language critical to showing the requisite
congressional intent to create new rights”) (citation omitted).


       The statutory structure also weighs against a private right of action in this case.
The fact that Frison is basing her § 1983 claim on the violation of a criminal statute
“does not necessarily preclude the implication of a private cause of action for
damages,” Cort v. Ash, 422 U.S. 66, 79 (1975), but it is well-settled that criminal
statutes will rarely survive § 1983 analysis. As noted by the Seventh Circuit:


      Criminal statutes, which express prohibitions rather than personal
      entitlements and specify a particular remedy other than civil litigation,
      are . . . poor candidates for the imputation of private rights of action. .
      . . [T]he Supreme Court has been unwilling to treat criminal laws as
      implying private entitlements . . . and has held that the victims of crime
      therefore lack any legal right to compel a criminal prosecution. That
      reluctance to form private entitlements from criminal prohibitions
      blocks the judicial creation of private rights of action as well.

Chapa v. Adams, 168 F.3d 1036, 1038 (7th Cir. 1999) (citations omitted). See also
Doe v. Broderick, 225 F.3d 440, 447-48 (4th Cir. 2000) (“The Supreme Court
historically has been loath to infer a private right of action from ‘a bare criminal
statute,’ because criminal statutes are usually couched in terms that afford protection
to the general public instead of a discrete, well-defined group.”) (quotation and


                                           -9-
citation omitted); West Allis Mem. Hosp., Inc. v. Bowen, 852 F.2d 251, 254 (7th Cir.
1988) (noting the strong presumption against recognizing a private right of action
under a criminal statute). And in California v. Sierra Club, 451 U.S. 287 (1981), the
Supreme Court rejected the view that “a victim of any crime would be deemed an
especial beneficiary of a criminal statute’s proscription.” Id. at 294. Nothing in the
text of 18 U.S.C. § 912, which is phrased in general proscriptive terms, indicates that
Congress intended exceptional treatment for violation of section 912. See Alexander
v. Sandoval, 532 U.S. 275, 289 (2001) (“Statutes that focus on the person regulated
rather than the individuals protected create ‘no implication of an intent to confer
rights on a particular class of persons.’”) (quoting Sierra Club, 451 U.S. at 294).


      Finally, we find nothing in the legislative history, or elsewhere, that would
support Frison’s position. Section 912, enacted in 1948, consolidated two prior false
personation statutes, 18 U.S.C. §§ 76 and 123. In 1915, the Supreme Court discussed
the purpose behind the false personation statute:


      In order that the vast and complicated operations of the government of
      the United States shall be carried on successfully and with a minimum
      of friction and obstruction, it is important – or, at least, Congress
      reasonably might so consider it – not only that the authority of the
      governmental officers and employees be respected in particular cases,
      but that a spirit of respect and good will for the government and its
      officers shall generally prevail. And what could more directly impair
      this spirit than to permit unauthorized and unscrupulous persons to go
      about the country falsely assuming, for fraudulent purposes, to be
      entitled to the respect and credit due to an officer of the government?
      It is the false pretense of Federal authority that is the mischief to be
      cured; . . .

United States v. Barnow, 239 U.S. 74, 78 (1915). In United States v. Lepowitch, 318
U.S. 702 (1943), the Supreme Court reaffirmed Barnow and held that “the purpose

                                         -10-
of [the false personation statute] was ‘to maintain the general good repute and dignity
of the (government) service itself.’” Id. at 704 (quoting Barnow, 239 U.S. at 80). And
in Fullerton v. Monongahela Connecting R.R. Co., 242 F. Supp. 622 (W.D. Pa. 1965),
the only published case involving a civil suit premised on violation of 18 U.S.C.
§ 912, the court, citing Lepowitch, held that a violation of § 912 does not give rise to
a civil cause of action. Id. at 624-25.


       Accordingly, because we find nothing in the statutory language, structure, or
elsewhere from which it could be conferred that Congress intended to create a private
right of action for violation of 18 U.S.C. § 912, Frison cannot pursue her claim under
42 U.S.C. § 1983. See Gonzaga Univ., 536 U.S. at 286 (“[W]here the text and
structure of a statute provide no indication that Congress intends to create new
individual rights, there is no basis for a private suit, whether under § 1983 or under
an implied right of action.”). Although we have found in favor of the appellees on
this issue, we would be remiss if we did not register our concern with the police
officers’ conduct in this case. It is difficult to encourage the public to talk candidly
with census workers when examples such this demonstrate that the public may be
right to distrust someone who represents himself as a census worker. Congress’
attempts to effect an accurate census are undermined by conduct of this type.
Moreover, while the public’s trust, and the government’s reputation, is put at risk
when anyone falsely assumes the identity of a United States officer, the offense is
particularly egregious when the violator is a state law enforcement agent.


                                          III.


      For the foregoing reasons, we affirm the ruling of the district court.




                                         -11-
A true copy.


      Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -12-